 

78

OL Z0-ZO WN GID-GP OZ/Sb Ib

 

Case 1:04-cv-03294-CAP Document 1079 Filed 12/30/19 Page tef7

 

 

|
gone
" ance oe
UNITED STATES DISTRICT COURT: \ 9 we
FOR THE NORTHERN DISTRICT OF GEORGIA pet 3 cat
: ATLANTA DIVISION - ges yo
sp A
EOS: “ia th COP
FEDERAL TRADE COMMISSION, ) NS
) %
Plaintiff, )
)
v. )
)
NATIONAL UROLOGICAL GROUP, INC,, et al,,)
-) :04-CV-3294-CAP
Defendants, )
| )
And )
a )
FIFTH THIRD BANK, )
Garnishee. :)
:)

ANSWER OF THE GARNISHEE FORM
1, . SHELBY BREED | (Declarant), as the
_GARNISHMENT SPECIALIST (qitle of Declarant) of Garnishee,
FIFTH THIRD BANK (Garnishee's official name)
BEING DULY SWORN DEPOSE AND SAY:

1. Choose one as applicable:
[_] GARNISHEE IS AN INDIVIDUAL

Garnishee is or was doing business.in name of

 

1

 
 

 

 

 

Case 1:0d.cv.02294

 

rti2R0rrg™ Page Zor 7

C] GARNISHEE IS A PARTNERSHIP OR TRUST.

Declarant is the (Title) of a partnership or
trust known as which is registered in the State
of

[J GARNISHEE IS A GOVERNMENTAL ENTITY.
Declarant is the (title of declarant) of the

(official name of government entity) with a

 

principal office located at

 

GARNISHEE IS A CORPORATION.

Declarant is the GARNISHMENT SPECIALIST (title of declarant) of the

FIFTH THIRD BANK (corporation name), which is organized under the

 

laws of the State of ___ OHIO
2. The Garnishee may be contacted through the following individual,
at the following telephone number(s), and with the following identifying

information:

SHELBY BREED - 513-358-9355

 

 

 

|

 

 

 

 

 
~

9 ZO-ZONNGAID-GP OZ/SL Zp

 

 

3.  Onthe 18" aay of DECEMBER 2019 , Garnishee was served with

the Writ of Continuing Garnishment.
4, Declarant states the following regarding the subject of the Writ:

Yes .No
_. X__ The Garnishee has custody, control or possession of the
following property in which the Judgment debtor maintains
NO OPEN ACCOUNTS - af interest, including funds, accounts, monies, stock, or
earnings of the Judgment debtor, as described below:

 

 

 

 

Description of Approximate Description of Debtor's
Property Value Interest of Property
(1) N/A N/A __ N/A
(2)
(3)
(4)
5., Declarant states the following regarding whether there is any other

garnishment currently in effect as to the property. If the answer is yes, the
declarant describes the other action below.

Yes No

— »~ N/A NO OPEN ACCOUNTS

 

 

 

 

 

 
6. Garnishee anticipates owing to the judgment-debtor in the future,

the following property including funds, accounts, monies, stock, or earnings of

 

 

 

 

 

the Judgment debtor:
Yes x NO OPEN ACCOUNTS
Amount Estimate Date or Period Due
(1) ¢
(2) ¢
(3) ¢
(4) g

 

7. Check the applicable line below if you DENY that you hold property
subject to this order of garnishment.
The Garnishee has the following objections, defenses, or set-offs to

the Federal Trade Commission's right to the claimed property of the
Judgment debtor:

 

 

 

The Judgment debtor has account(s) at this institution. However,
the account(s) currently contain no assets. The Garnishee, ___
will forward assets as they become available in

 

the account(s).

X _ The Garnishee is inno manner and upon no account indebted or
under liability to the Judgment debtor, and the Garnishee does not
have in Garnishee's possession or control any property belonging to

4

 

 

 

 

 
 

 

A

SF 20-ZO IW AID-GE OZ/9b eb

Case 1:04-cv-03294-CAP Document1079 Filed 12/20/19 Page 5 of 7

the Judgment debtor, or in which the Garnishee has an interest; and
is in no manner liable as Garnishee in this action for the following °
reasons(s): NO OPEN ACCOUNTS

 

 

8.  Garnishee delivered the Answer to the Clerk of Court for‘the Northern
District of Georgia at: 2211 United States, Courthouse, 75 Ted Turner Drive, SW,.
Atlanta, GA 30303. The Garnishee mailed a copy of this Answer by first-class:
miail:to the Judgment debtor, Hi-Tech Pharmaceuticals, Inc., 6015 B Unity Drive,
Norcross, GA 30071 and to Crystal D. Ostrum, Federal Trade Commission, 600:

Pennsylvania Avenue, NW, Mailstop CC-9528, Washington, DC 20580.

+ SHELBY BREED

Representative of Garnishee
_ GARNISHMENT SPECIALIST

(Title)
5050 KINGSLEY DRIVE CINCINNATI, OH 45263

(Address) PH: 513-358-9355 -
F: 513-358-1279

(Telephone Number)

 

 

Subscribed and sworn before
me this 14"diay Of Decent 420 15,
Notary Public

 

(SEAL) My Commission expires: oF; J. 2523

 

 
 

 

ATTACHMENT TO ANSWER OF GARNISHEE

The Original Answer (and checks or money order upon entry of the Court's
Final Disposition Order) must be mailed to:

Clerk of Court, Northern District of Georgia
2211 United States Courthouse

75 Ted Turner Drive, SW

Atlanta, GA 30303

A copy of the answer must also be delivered to:

Federal Trade Commission
600 Pennsylvania Avenue, NW
Mailstop CC-9528
Washington, DC 20580

Attn: Crystal D. Ostrum

A copy of the answer must be sent to the Judgment debtor:
Hi-Tech Pharmaceuticals, Inc.

6015 B Unity Drive
Norcross, GA 30071

 
 

Ilelolteentaddogtiab ahah: | SESS SESE SeOeoS

E989 YI ‘upyylty
DAS ‘ariAd VINA) pap CH

PO) PM ER PTHI™Y 1122
ebiveg 16 4siqy MO™TYVERy) | yer) Je AVIY)

EE2d BOED OOOO OFEO FTbd

|)

WV GFFILYIT

Document 1079 Filed 12/30/1

 

-CV- 03294-CAP

 

 
